Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Previous Rejections
Applicants' arguments, filed 02/07/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
New rejections have been made in this office action that is not necessitated by claim amendments, therefore, the action is non-final.

Claim Rejections - 35 USC § 112(d)

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-22, 26-27 and 30-31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 recites the limitations for pH of about 4 to about 7 and depends from claim 1. Claim 1 recites pH of between 5 and 7. Therefore claim 19 is not further limiting. Claim 20 recites pH  is about 5 which is also not further limiting. Claims 21-22 are dependent on rejected claim 19. Claim 26 recites pH of about 5 to about 7 and depends from claim 1. Therefore claim 26 is not further limiting and claim 27 is rejected for being dependent on rejected claim 26. Claim 30 recites pH to be of about 5 to about 7 which is not further limiting because the claim depends from claim 1. Claim 31 recites pH of about 5.5 which is also not further limiting from claim 1 recites pH from 5 to 7. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Nonstatutory double patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 8-9, 11, 13-23, 26-27, 30-31 and 36-40  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,874,626. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a pharmaceutical composition comprising, in a liquid unit dosage form: a) a gabapentinoid, wherein the gabapentinoid is pregabalin, or a pharmaceutically acceptable salt thereof: b) acetaminophen; c) a pH-adjusting agent; and d) water; wherein the liquid unit dosage form has a pH of between 5 and 7; wherein the gabapentinoid is present in the liquid unit dosage form in an amount from about 0.1 mg/mL to about 50 mg/mL; and wherein the acetaminophen is present in the liquid unit dosage form in an amount from about 2 mg/mL to about 20 mg/mL. The patented claims recite a method of treating pain in a subject in need thereof, comprising administering to the subject a pharmaceutical formulation, the pharmaceutical formulation comprising, in a unit dosage form: a) a therapeutically-effective amount of pregabalin; b) a therapeutically-effective amount of acetaminophen; and c) an aqueous carrier, wherein the pharmaceutical formulation has a pH of about 4 to about 7, wherein the pregabalin is present in the pharmaceutical formulation at a concentration of about 1 mg/mL to about 50 mg/mL, wherein the acetaminophen is present in the pharmaceutical formulation at a concentration of about 10 mg/mL to about 20 mg/mL. The patented  pharmaceutical formulation comprising, in a unit dosage form: a) a therapeutically-effective amount of pregabalin; b) a therapeutically-effective amount of acetaminophen; and c) an aqueous carrier, wherein the pharmaceutical formulation has a pH of about 4 to about 7, wherein the pregabalin is present in the pharmaceutical formulation at a concentration of about 1 mg/mL to about 50 mg/mL, wherein the acetaminophen is present in the pharmaceutical formulation at a concentration of about 10 mg/mL to about 20 mg/mL read on the instantly claimed pharmaceutical composition comprising, in a liquid unit dosage form: a) a gabapentinoid, wherein the gabapentinoid is pregabalin, or a pharmaceutically acceptable salt thereof: b) acetaminophen; c) a pH-adjusting agent; and d) water with a pH of between 5 and 7 . The amount of pH overlaps and thus creates case of obviousness because the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness, see MPEP 2144.05(I).
Claims 1, 3-5, 8-9, 11, 13-23, 26-27, 30-31 and 36-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-47 of copending Application No. 17/098923. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a pharmaceutical composition comprising, in a liquid unit dosage form: a) a gabapentinoid, wherein the gabapentinoid is pregabalin, or a pharmaceutically acceptable salt thereof: b) acetaminophen; c) a pH-adjusting agent; and d) water; wherein the liquid unit dosage form has a pH of between 5 and 7; wherein the gabapentinoid is present in the liquid unit dosage form in an amount from about 0.1 mg/mL to about 50 mg/mL; and wherein the acetaminophen is present in the liquid unit dosage form in an amount from about 2 mg/mL to about 20 mg/mL. The copending claims recite a pharmaceutical composition comprising, in a unit dosage form, an analogue of gamma-aminobutyric acid and an aqueous carrier, wherein the pharmaceutical composition exhibits no more than about 6% degradation of the analogue of gamma-aminobutyric acid after sterilization of the pharmaceutical composition, as determined by HPLC assay, wherein an analogue of gamma-aminobutyric acid is pregabalin and non-opioid drug is acetaminophen and wherein the pH is about 4 to about 8. The copending pharmaceutical composition reads on the instantly claimed composition comprising pregabalin and acetaminophen.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant’s arguments are moot due to new rejections made above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612